DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
This action is responsive to the following communications: the application filed July 11, 2018; the Information Disclosure Statements (IDSs) filed July 11, 2018, June 17, 2021, and July 29, 2021; the Preliminary Amendment filed September 10, 2018; and the Response to Restriction Requirement filed August 10, 2021.

Claims 1-14.  Claim 1 is an independent claim.

Information Disclosure Statement
Acknowledgement is made of Applicant’s IDSs submitted on July 11, 2018, June 17, 2021, and July 29, 2021.  The IDS submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Election/Restrictions
Applicant’s election of Group I (claims 1-14) without traverse in the reply filed on August 10, 2021 is acknowledged.  

Statutory Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1, 13, and 14 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1, 13, and 14, respectively, of copending 16/352,029 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Regarding claim 1, 16/352,029 claim 1 teaches a method for manufacturing a plurality of crystalline semiconductor islands having a variety of lattice parameters, the method comprising the following steps: providing a relaxation substrate comprising a medium, a flow layer disposed on the medium and, arranged on the flow layer, a plurality of crystalline semiconductor islands having the same initial lattice parameter, and comprising a first group of islands having a first lateral expansion potential and a second group of islands having a second lateral expansion potential that is different from the first; and heat-treating the relaxation substrate at a relaxation temperature that is higher than or equal to the glass transition temperature of the flow layer to cause differentiated relaxation of the islands of the first and second groups, since the lattice parameter of the first group of relaxed islands and that of the second group of relaxed islands then have different values {“1. A method for manufacturing a plurality of crystalline semiconductor islands having a variety of lattice parameters, the method comprising the following steps: providing a relaxation substrate comprising a medium, a flow layer disposed on the medium and, arranged on the flow layer, a plurality of crystalline semiconductor islands having the same initial lattice parameter located on the flow layer, the plurality of crystalline semiconductor islands comprising a first group of islands having a first lateral expansion potential and a second group of islands having a second lateral expansion potential that is different from the first lateral expansion Regarding claim 13 (that depends from claim 1), 16/352,029 claim 13 teaches the crystalline semiconductor islands comprise a III-N material {“13. The method of claim 1, wherein the crystalline semiconductor islands comprise a III-N material”}. Regarding claim 14 (that depends from claim 1), 16/352,029 claim 14 teaches transferring relaxed islands of the first group and relaxed islands of the second group to a growth medium {“14. The method of claim 1, further comprising a transfer step including transferring relaxed islands of the first group and relaxed islands of the second group to a growth medium”}.

Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 13, and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 9 of U.S. Patent No. 10,084,011 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:

Regarding claim 1, 10,084,011 B1 claim 1 teaches a method for manufacturing a plurality of crystalline semiconductor islands having a variety of lattice parameters, the method comprising the following steps: providing a relaxation substrate comprising a medium, a flow layer disposed on the medium and, arranged on the flow layer, a plurality of crystalline semiconductor islands having the same initial lattice parameter, and comprising a first group of islands having a first lateral expansion potential and a second group of islands having a second lateral expansion potential that is different from the first; and heat-treating the relaxation substrate at a relaxation temperature that is higher than or equal to the glass transition temperature of the flow layer to cause differentiated relaxation of the islands of the first and second groups, since the lattice parameter of the first group of relaxed islands and that of the second group of relaxed islands then have different values {“1. A method for manufacturing a plurality of crystalline semiconductor islands having a variety of lattice parameters, comprising: providing a substrate including a medium, a flow layer disposed on the medium, and a plurality of strained crystalline semiconductor islands having an initial lattice parameter arranged on the flow layer; selectively treating the strained crystalline semiconductor islands so as to form a first group of strained islands having a first lateral expansion potential, and a second group of strained islands having a second lateral expansion Regarding claim 13 (that depends from claim 1), 10,084,011 B1 claim 2 teaches the crystalline semiconductor islands comprise a III-N material {“2. The method of claim 1, wherein the crystalline semiconductor islands are made of III-N material.”}.  Regarding claim 14 (that depends from claim 1), 10,084,011 B1 claim 9 teaches transferring relaxed islands of the first group and relaxed islands of the second group to a growth medium {“9. The method of claim 1, further comprising transferring the relaxed islands of the first group and the relaxed islands of the second group to a growth medium.”}.

Claims 1, 6, and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 1, and 2, respectively of U.S. Patent No. 11,081,521 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:

Regarding claim 1, 11,081,521 B2 claim 1 teaches a method for manufacturing a plurality of crystalline semiconductor islands having a variety of lattice parameters, the Regarding claim 6 (that depends from claim 1), 11,081,521 B2 claim 1 teaches the flow layer comprises a first group of blocks having a first viscosity at the relaxation temperature and a second group of blocks having a second viscosity that is different from the first at the relaxation temperature, the islands of the first group of islands being arranged on the blocks of the first group of blocks and the islands of the second group of islands being arranged on the blocks of the second group of blocks {“1. A method for manufacturing a plurality of crystalline semiconductor islands having a variety of lattice parameters, the method comprising the following steps: providing a relaxation substrate comprising a medium, a flow layer on the medium and comprising a first group of blocks having a first viscosity at a relaxation temperature and at the same time a second group of blocks having a second viscosity that is different from the first group of blocks at the relaxation temperature and, a plurality of strained crystalline semiconductor islands having an initial lattice parameter on the flow layer, islands of a first group of islands being located on the blocks of the first group of blocks and islands of a second group of islands being located on the blocks of the second group of blocks; and heat treating the relaxation substrate at a relaxation temperature that is higher than or equal to a glass transition temperature of at least one block of the flow layer to cause differentiated lateral expansion of the islands of the first and second groups, the lattice parameter of a first group of relaxed islands and the lattice parameter of a second group of relaxed islands then having different values”}.  Regarding claim 7 (that depends from claim 6), 11,081,521 B2 claim 2 teaches the step of providing the relaxation substrate includes: forming a first flow layer made of a first material on the medium; forming at least one recess in the first flow layer; depositing a second flow layer made of a second material on the first flow layer and in the recess to form a stack of flow layers; and planarizing the stack of flow layers to eliminate the second layer except for in the recess and to form the first group of blocks and the second group of blocks {“2. The method of claim 1, wherein the step of providing the relaxation substrate comprises: forming a first flow layer made of a first material on the medium; forming recesses in the first flow layer; depositing a second flow layer made of a second material on the first flow layer and in the recesses to form a stack of flow layers; and planarizing the stack of flow layers to eliminate the second flow layer, except for in the recesses, and to form the first group of blocks and the second group of blocks”}.  
Conclusion
Claims 2-5 and 8-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Carpenter whose telephone number is (571)270-5140.  The examiner can normally be reached on Monday through Friday from 9AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached at (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Robert K Carpenter/           Primary Examiner, Art Unit 2826